Citation Nr: 0026200	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  98-13 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for chronic low back pain secondary to herniated disc 
at L4-5 with right-sided sciatica.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had approximately twenty years of active military 
service, and he retired from service in June 1996.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which, in pertinent part, granted 
service connection for a back disorder, with assignment of a 
10 percent disability rating for this condition.  The veteran 
currently resides within the jurisdiction of the RO in St. 
Petersburg, Florida.

After the veteran's representative filed a notice of 
disagreement, a July 1998 rating decision assigned a 20 
percent disability rating for the veteran's back disorder.  
However, this was not a full grant of the benefit sought on 
appeal because higher disability ratings are available under 
pertinent diagnostic codes.  On a claim for an original or an 
increased rating, the claimant is generally presumed to be 
seeking the maximum benefit allowed by law and regulation, 
and such a claim remains in appellate status where a 
subsequent rating decision awarded a higher rating, but less 
than the maximum available benefit.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Therefore, this issue remains before the 
Board. 

The Board must consider all documents submitted prior to its 
decision and review all issues reasonably raised from a 
liberal reading of these documents.  Suttmann v. Brown, 5 
Vet. App. 127, 132 (1993) (citations omitted).  In this case, 
the veteran's representative, in the August 2000 written 
presentation to the Board, raised a claim of entitlement to 
service connection for a pain disorder.  The representative 
argued that the Board had to remand the claim on appeal for a 
higher rating so that the veteran could be afforded a VA 
examination to determine if he does, in fact, have a pain 
disorder.  However, that is not necessary.  If the veteran 
were to be granted service connection for a pain disorder 
under Diagnostic Code 9422, as the representative argues, 
then a disability rating under that code would be assigned 
based on the severity of any psychiatric manifestations, and 
any rating assigned would thus not affect the rating for the 
musculoskeletal disability resulting from the veteran's back 
disorder.  Accordingly, this issue is not inextricably 
intertwined with the issue now on appeal, see Harris v. 
Derwinski, 1 Vet. App. 180 (1991), nor has it been developed 
or certified for appeal.  38 U.S.C.A. § 7105(a) (West 1991).  
Therefore, this issue is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The veteran's claim is plausible, and the RO has obtained 
sufficient evidence for correct disposition of this claim.

2.  Prior to November 1997, the veteran's service-connected 
back condition was manifested by subjective complaints of 
pain, sciatica, and moderate overall limitation of motion, 
with no objective evidence of functional loss.

3.  Since November 1997, the veteran's service-connected back 
condition has been manifested by subjective complaints of 
pain, moderate overall limitation of motion, pain on motion, 
mild to moderate sensory deficits, x-ray evidence of 
degenerative disease, intermittent complaints of difficulty 
with bowel and bladder control, and impaired gait, resulting 
in a moderately severe level of functional loss.


CONCLUSIONS OF LAW

1.  The veteran has stated a well-grounded claim for a higher 
disability rating for his service-connected back disorder, 
and VA has satisfied its duty to assist him in developing 
facts pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1999).

2.  The criteria for a disability rating in excess of 20 
percent for chronic low back pain secondary to herniated disc 
at L4-5 with right-sided sciatica were not met prior to 
November 1997.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, and 4.71a, Diagnostic 
Codes 5292 and 5293 (1999).

3.  The criteria for a 40 percent disability rating, and no 
higher, for chronic low back pain secondary to herniated disc 
at L4-5 with right-sided sciatica are met from November 3, 
1997.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.40, 4.45, and 4.71a, Diagnostic Codes 5292 and 
5293 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  In this 
case, the veteran perfected his appeal as to the initial 
grant of service connection and original assignment of a 
disability rating for his back disorder.  Therefore, his 
claim continues to be well grounded as long as the rating 
schedule provides a higher rating for the service-connected 
condition.  Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1999).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there 
is a well-grounded claim for an increase, but the medical 
evidence is not adequate for rating purposes, an examination 
will be authorized.  38 C.F.R. § 3.326(a) (1999).  
Reexamination will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability.  38 C.F.R. § 3.327(a) 
(1999).  Generally, reexaminations are required if it is 
likely that a disability has improved, if the evidence 
indicates that there has been a material change in a 
disability, or if the current rating may be incorrect.  Id.

In this case, the RO provided the veteran appropriate VA 
examinations in 1996 and 1998.  There is no medical evidence 
indicating that there has been a change in the severity of 
the veteran's back disorder since he was last examined in 
September 1998.  There is no indication in the record that VA 
or private treatment records exist that have not been 
obtained.  There is sufficient evidence to rate the service-
connected disability fairly.  Therefore, the duty to assist 
the veteran has been satisfied.

The veteran has disagreed with the original disability rating 
assigned for his back disorder.  The United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeals) (Court) has held that there is a 
distinction between a claim based on disagreement with the 
original rating awarded and a claim for an increased rating.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The Statement of 
the Case and Supplemental Statement of the Case in this case 
show that the RO considered all the evidence of record in 
assigning the original disability rating for the veteran's 
back disorder.  The RO did not limit its consideration to 
only the recent medical evidence of record, and did not 
therefore violate the principle of Fenderson.  The veteran 
has been provided appropriate notice of the pertinent laws 
and regulations and has had his claim of disagreement with 
the original rating properly considered based on all the 
evidence of record.  

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (1999).  Since the veteran appealed the 
initial rating assigned for his back disorder, the entire 
body of evidence is for equal consideration.  Consistent with 
the facts found, the rating may be higher or lower for 
segments of the time under review on appeal, i.e., the rating 
may be "staged."  Fenderson v. West, 12 Vet. App. 119 
(1999); cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
(where an increased rating is at issue, the present level of 
the disability is the primary concern). 

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (1999), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (1999).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  

In evaluating the veteran's claim, the Board must consider 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. App. 
202 (1995).  Functional loss contemplates the inability of 
the body to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  38 
C.F.R. § 4.40 (1999).  A part that becomes painful on use 
must be regarded as seriously disabled.  Id.; see also 
DeLuca.  As regards the joints, factors to be evaluated 
include more movement than normal, weakened movement, excess 
fatigability, incoordination, and pain on movement.  
38 C.F.R. § 4.45(f) (1999).  Diagnostic Code 5293 for 
intervertebral disc syndrome involves loss of range of motion 
because the nerve defects and resulting pain associated with 
injury to the sciatic nerve may cause limitation of motion of 
the cervical, thoracic, or lumbar vertebrae.  VAOPGCPREC 36-
97.  Therefore, 38 C.F.R. §§ 4.40 and 4.45 must be 
considered.

The veteran is evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5293-5292, as 20 percent disabled.  His service-
connected disorder is chronic low back pain secondary to 
herniated disc at L4-5 with right-sided sciatica.  This 
condition is rated as both intervertebral disc syndrome under 
Diagnostic Code 5293 and limitation of lumbar spine motion 
under Diagnostic Code 5292.  Since Diagnostic Code 5293 for 
intervertebral disc syndrome involves loss of range of 
motion, it would not be appropriate to assign separate 
evaluations for limitation of motion and intervertebral disc 
disease, because to do so would constitute evaluation of the 
same disability twice.  38 C.F.R. § 4.14 (1999); see 
VAOPGCPREC 36-97.  The Board will consider whether increased 
ratings can be granted under either of these diagnostic 
codes, as well as any other potentially applicable diagnostic 
codes.

Under Diagnostic Code 5293, for intervertebral disc syndrome, 
a 10 percent disability rating is provided for mild 
intervertebral disc syndrome, a 20 percent disability rating 
is provided for moderate intervertebral disc syndrome with 
recurring attacks, and a 40 percent disability rating is 
provided for severe intervertebral disc syndrome with 
recurring attacks and intermittent relief.  A 60 percent 
disability rating is warranted for symptoms analogous to 
pronounced intervertebral disc syndrome with little 
intermittent relief and persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc. 

Under Diagnostic Code 5292, a 10 percent disability rating is 
warranted for slight limitation of motion of the lumbar 
spine, a 20 percent disability rating is warranted for 
moderate limitation, and a 40 percent disability rating is 
warranted for severe limitation.

A.  Rating from July 1996 to November 1997

The RO granted a 20 percent disability rating for the 
veteran's back condition from July 1, 1996.  In connection 
with his claim for compensation, he underwent a VA physical 
examination in August 1996.  There is no objective evidence 
regarding the severity of the veteran's back disorder between 
August 1996 and November 1997.  

During the August 1996 VA examination, the veteran reported 
difficulty with bending and lifting heavy objects due to his 
back pain.  He stated that he had difficulty with significant 
sciatica that affected the right lower extremity.  He 
reported that this radiation of pain occurred 
"occasionally."  He also reported numbness and weakness of 
the right leg, with inability to bear weight fully on that 
leg.  He denied any bowel or bladder dysfunction. 

The veteran was able to ambulate without a limp.  Although 
straight leg raising on the right caused some discomfort and 
a pulling sensation in the posterior thigh, there was no true 
radiation.  Motor strength was 5/5 in both lower extremities, 
although the right leg had slightly less strength when 
compared to the left leg.  Deep tendon reflexes were 2+ and 
symmetrical.  The dorsalis pedis and posterior tibial pulses 
were equal and symmetric.  Motor and sensory functions were 
intact.  X-rays showed straightening of the lumbar lordosis 
without any other abnormal findings.  

In August 1996, range of motion for the lumbar spine was 
forward flexion to 65 degrees, extension to 20 degrees, and 
lateral bending to 15 degrees bilaterally.  In the September 
1997 notice of disagreement, the veteran's representative 
stated that normal range of motion for the lumbar spine is 
forward flexion to 95 degrees, extension to 35 degrees, and 
lateral bending to 40 degrees.  Although no medical citation 
was provided for these figures, they do seem appropriate.  
Based on those figures, the veteran had moderate limitation 
of motion of the lumbar spine in all directions.  Such 
findings support the assignment of a 20 percent rating under 
Diagnostic Code 5292.  Those findings did not, however, 
indicate that the veteran had severe limitation of motion of 
the lumbar spine.  He retained approximately 40- 70 percent 
of normal lumbar spine motion, which, although clearly 
limited, was not limited to such a degree that the Board 
could reasonably classify it as severe.

The findings in August 1996 did not show that the veteran's 
back condition was severely disabling to him, and the lack of 
neurological deficits preponderates against such a 
conclusion.  Since there was no discernable impairment of 
motor skills, strength, or function, it is clear that any 
back pain the veteran was experiencing was not so severe that 
it affected his functional abilities.  None of the 1996 
findings were indicative of a severe lumbar spine disability.  
The medical evidence did not show any abnormal neurological 
findings.  There was no evidence of muscle atrophy or motor 
loss.  Accordingly, the 20 percent disability rating assigned 
during this time period for a moderate level of disability 
was appropriate. 

There is no objective evidence regarding the severity of the 
veteran's back disorder between the VA examination in August 
1996 and November 1997 when the veteran sought emergency room 
treatment for increased back-related symptomatology.  The 
veteran has not indicated that he sought any treatment for 
his back during this time period, so there is no indication 
that additional medical records exist that have not been 
obtained.  The level of disability from the service-connected 
back condition was not so disabling to the veteran that he 
complained of it or sought treatment for it for over one year 
between August 1996 and November 1997.  There is no evidence 
from which the Board could conclude that his back disorder 
was of a severe level during that time period.

Accordingly, the Board concludes that the preponderance of 
the evidence is against assignment of a disability rating 
higher than 20 percent for the veteran's back condition prior 
to November 1997.  Despite the veteran's complaints of 
increased back pain with certain activities, his actual 
functional impairment due to his lumbar spine disorder was no 
more than slight.  In fact, the 1996 VA examination did not 
show any objective indications of functional impairment.  The 
assigned 20 percent disability rating for, at most, moderate 
impairment of the lumbar spine adequately compensated the 
veteran for his pain with functional loss and for any 
increased level of functional loss and pain that he may have 
experienced during flare-ups.  The objective medical evidence 
did not create a reasonable doubt regarding the level of his 
back disability.

B.  Rating from November 1997

As of November 3, 1997, it is clear that the veteran 
experienced an increase in disability.  As of that date, the 
objective medical evidence began to show findings 
characteristic of disc disease such as decreased sensation 
and reflexes.  From late 1997 into early 1998, he sought 
routine follow-up treatment for his back condition.  This was 
the first consistent treatment shown since his retirement 
from service.

The veteran sought emergency room treatment on November 3, 
1997.  He denied any problems with bowel or bladder control.  
Examination showed paraspinous muscle spasm, decreased range 
of motion, and minimal decreased sensation and numbness of 
the right lower extremity.  By January 1998, it was clear 
that the veteran's back disorder had worsened.  He reported 
difficulties with bowel and bladder control.  Examination 
showed decreased strength for the right leg.  X-rays showed 
degenerative changes from L4-S1.  This flare-up apparently 
lasted less than one month since it was reported in February 
1998 that the veteran was feeling much better and had 
discontinued the use of prescription medicine.

However, by the time of the VA examination in September 1998, 
the veteran's back disorder had again clearly increased in 
severity.  For the first time, it was noted that he had an 
antalgic gait.  Neurological examination showed decreased 
sensation in the L4-5 and S1 distributions of the right lower 
extremity and decreased (absent) Achilles reflex on the 
right.  Although strength was 5/5 bilaterally, the veteran 
had significant pain with strength testing of the right leg.  
He had diffuse muscle spasms, which the examiner classified 
as "debilitating."  The veteran's ability to move the 
lumbar spine had somewhat worsened and somewhat improved.  
Forward flexion was to 15 degrees, extension was to 15 
degrees, and lateral bending was to 30 degrees.  Therefore, 
the veteran's ability to flex his lumbar spine both forward 
and backward (extension) had decreased since the prior VA 
examination in 1996, while his ability to move the spine 
laterally had increased. 

More importantly, however, was that the September 1998 VA 
examination provided the first clear-cut evidence of 
functional impairment.  The veteran complained of increased 
back pain with prolonged sitting or standing.  He even had 
pain at rest, which led to difficulty sleeping at night.  He 
stated that he was taking pain medicine, including a muscle 
relaxant, on a regular basis.  In addition to antalgic gait, 
which is clear evidence of functional loss, the veteran had 
pain on motion of the lumbar spine.  When performing heel and 
toe lift for the right leg, the veteran exhibited 
apprehension due to pain radiating into the leg.  The 
examiner stated that the veteran's back pain had 
significantly impaired the activities of daily living. 

The evidence from November 1997 through 1998 clearly showed 
that the veteran's back condition became significantly 
symptomatic.  Based on considerations of functional loss and 
pain on motion, the evidence shows that the veteran's lumbar 
spine disability is productive of disability warranting 
assignment of a 40 percent evaluation, and no higher.  
Examining the medical history of his lumbar spine condition, 
there has clearly been worsening of his disability in terms 
of increased limitation of motion, neurological deficits, and 
the severity of his complaints.  The veteran has reported 
increasing difficulty in his ability to stand and sit for 
prolonged periods.  His statements in this regard are 
credible in light of the objective medical findings of record 
and indicate that he experiences additional functional loss 
with use of the lumbar spine.

Since November 1997, the evidence supports a determination 
that the service-connected lumbar spine disorder more nearly 
approximates the impairment that would result if he had 
severe intervertebral disc syndrome with recurring attacks 
and intermittent relief.  The November 1997 findings, 
standing alone, would not warrant a 40 percent rating.  
However, those findings, in conjunction with the findings 
from 1998, do reflect a gradual increase in the severity of 
the veteran's back condition.  Therefore, the Board has 
considered the requirement of 38 C.F.R. § 4.3 and resolved 
any reasonable doubt regarding the level of the veteran's 
disability in his favor by assigning the 40 percent 
disability rating for his back condition from November 3, 
1997.

The Board notes that staged ratings are not subject to the 
provisions of 38 C.F.R. § 3.105(e), which generally requires 
notice and a delay in implementation when there is a proposed 
reduction in evaluation that would result in reduction of the 
compensation benefits being paid.  Fenderson, 12 Vet. App. 
126.  In this case, the Board has actually increased the 
evaluation assigned to the veteran's service-connected back 
disability for the period since November 3, 1997.  While the 
Board has determined that the 20 percent rating in effect 
prior to that date was appropriate, this certainly does not 
reflect an actual reduction in the disability rating 
originally assigned by the RO.  Therefore, the procedural 
safeguards contained in 38 C.F.R. § 3.105(e), as well as 
those contained in 38 C.F.R. § 3.344 for the reduction of 
disability ratings in effect for five years or more, are 
inapplicable in the present case.

The Board considered assigning the veteran a higher 
disability rating under Diagnostic Code 5293.  The medical 
evidence does show that he has absent Achilles reflex on the 
right.  However, the veteran's limitation of lumbar spine 
motion and level of functional loss do not approximate the 
level of disability that would result from the criteria 
described above for a 60 percent disability rating under 
Diagnostic Code 5293.  He does not have any muscle atrophy, 
indicating that full or nearly full function remains.  The 40 
percent disability rating has been granted based on 
considerations of functional loss and painful motion. There 
are no findings indicative of a pronounced back disorder such 
as impairment of motor strength.  Although the veteran 
clearly experiences a substantial level of pain and related 
symptoms, it cannot be said that he experiences persistent 
symptoms with little intermittent relief, especially in light 
of the fact that he remains able to work full time and he is 
able to forego routine treatment for considerable periods of 
time.  

Therefore, a disability rating higher than 40 percent is not 
warranted under Diagnostic Code 5293.  The maximum disability 
rating available under Diagnostic Code 5292 is 40 percent, so 
a higher rating also cannot be assigned under that code.  
Accordingly, the preponderance of the evidence is against 
assignment of a disability rating higher than 40 percent.  
There is no reasonable doubt on this matter that could be 
resolved in the veteran's favor.

C.  Consideration of other diagnostic codes

The Board has considered all other potentially applicable 
diagnostic codes.  Diagnostic Code 5295 provides a maximum 
disability rating of 40 percent for severe lumbosacral strain 
with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  As for the period prior to November 1997, the 
medical evidence did not show that any of these symptoms were 
present.  The veteran's limitation of lumbar spine motion was 
of a moderate level, as discussed above, and x-rays did not 
show any abnormal joint or disc problems.  As for the period 
subsequent to November 1997, this diagnostic code does not 
provide the basis for assignment of a higher rating than that 
granted in this decision. 

Diagnostic Code 5285 pertains to residuals of fractured 
vertebrae.  A 100 percent disability rating is assigned when 
there is spinal cord involvement, or when the individual is 
bedridden or requires long leg braces.  However, 
consideration of the veteran's service-connected disability 
under Diagnostic Code 5285 is not warranted.  The medical 
evidence does not show that the veteran fractured any lumbar 
vertebrae during service.

Diagnostic Code 5286 provides a 100 percent disability rating 
for complete bony fixation (ankylosis) of the lumbar spine 
when the ankylosis is at an unfavorable angle, with marked 
deformity and involvement of the major joints (Marie-
Strumpell type) or without other major joint involvement 
(Bechterew type).  Under Diagnostic Code 5289 for ankylosis 
of the lumbar spine, a 40 percent disability rating is 
warranted for favorable ankylosis, and a 50 percent 
disability rating is warranted for unfavorable ankylosis.  
There is no medical evidence showing that the veteran has 
ankylosis of the lumbar spine, as opposed to limitation of 
motion.  He is able to move the lumbar spine, so it is 
clearly not immobile.  See Lewis v. Derwinski, 3 Vet. 
App. 259 (1992) (defining ankylosis as "immobility and 
consolidation of a joint due to disease, injury, surgical 
procedure") (citation omitted).  Therefore, consideration of 
the veteran's service-connected disability under Diagnostic 
Codes 5286 and 5289 is not warranted.

ORDER

Entitlement to an evaluation higher than 20 percent prior to 
November 3, 1997, for chronic low back pain secondary to 
herniated disc at L4-5 with right-sided sciatica is denied.

Entitlement to a 40 percent disability rating, and no higher, 
for chronic low back pain secondary to herniated disc at L4-5 
with right-sided sciatica is granted from November 3, 1997, 
subject to the governing regulations pertaining to the 
payment of monetary benefits.



		
	STEVEN L. KELLER
	Veterans Law Judge



 
- 14 -


- 8 -


